           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    KIMBERLY JOI BAKER                     )
                                           )
         Plaintiff,                        )
                                           )
    v.                                     )        Case No. CIV-19-253-SM
                                           )
    ANDREW M. SAUL,                        )
    Commissioner of Social                 )
    Security Administration,               )
                                           )
         Defendant.                        )

                   MEMORANDUM OPINION AND ORDER

         Kimberly Joi Baker (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). Docs. 12, 16.

         Plaintiff maintains the ALJ erred in failing to discuss evidence that

conflicted with his findings and that substantial evidence does not support his

residual functional capacity (RFC) 1 assessment. Doc. 23, at 8-15. After a

careful review of the record (AR), the parties’ briefs, and the relevant authority,

the court affirms the Commissioner’s decision. See 42 U.S.C. § 405(g).2


1      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
2     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just h[er] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.




                                       2
      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 17-29; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step

process). The ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since
            November 25, 2015, the alleged onset date;

      (2)   had the severe impairments of obesity, degenerative disc
            disease left shoulder disorder, major depressive disorder,
            and borderline personality disorder;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the RFC to perform medium work (lifting and carrying
            fifty pounds occasionally and twenty-five pounds frequently;
            she can sit, stand, and walk for about six hours in an eight-
            hour workday), with the following additional limitations:
            she can occasionally reach overhead with her left upper
            extremity; she can understand, remember and carry out
            simple, routine, and repetitive tasks; she can relate to
            supervisors and co-workers on a superficial work basis; she
            can have no contact with the general public; and she can
            adapt to a work situation;

      (5)   she could perform no past relevant work;

      (6)   could perform jobs that exist in significant numbers in the
            national economy, namely janitor, industrial cleaner, and
            meat trimmer; and so


                                      3
      (7)   was not disabled from November 25, 2015 through February
            27, 2018

AR 19-29.

            2.    Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, making

the ALJ’s decision the Commissioner’s final decision. Id. at 1-5; see 20 C.F.R.

§ 422.210(a).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”) (internal quotation marks and citation omitted). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

                                       4
      B.       Issues for judicial review.

               1.    The ALJ adequately considered the medical evidence.

                     a.    Consideration       of    Plaintiff’s   nonexertional
                           limitations.

      Plaintiff contends “[t]he ALJ committed reversible legal error by failing

to discuss uncontroverted and/or significantly probative evidence that

conflicted with his findings.” Doc. 23, at 8. First Plaintiff points to evidence of

nonexertional limitations:

            Failure to discuss state agency interviewer’s statements Plaintiff

               had memory problems and emotional distress and that she had

               difficulty understanding, concentrating, and answering questions;

            her reported estrangement from her family;

            she reported a lack of close friends and social isolation;

            she had conflicts with medical staff;

            she displayed an anxious, labile, tearful, depressed, irritable,

               inattentive and/or angry mood, affect, or presentation in the year

               before and during the relevant time period; and

            her employment termination because of her attitude and rudeness

               and her other lack of success attaining a job.

Id. at 9-10.




                                          5
      The ALJ found Plaintiff had a moderate limitation in her ability to

understand, remember, and apply information; in interacting with others; and

in concentrating, persisting, or maintaining pace. AR 21. And, he found she

had a mild limitation in adapting or managing oneself. Id. The ALJ discounted

Plaintiff’s credibility regarding the intensity, persistent, or limiting effects of

her symptoms. Id. at 26. The ALJ gave great weight to the state agency

mental health physicians, but included greater nonexertional and physical

restrictions than those they recommended based on his review of the evidence.

      As to the state agency interviewer’s notes Plaintiff had memory problems

and emotional distress and that she had difficulty understanding,

concentrating, and answering questions, the Commissioner first notes she was

not a physician or from the Department of Veteran’s Affairs. Doc. 29, at 10.

But this fails to recognize that an ALJ must “consider any observations about

the individual recorded by [SSA] employees during interviews, whether in

person or by telephone.” SSR 96-7p, 1996 WL 374186, at *5 (July 2, 1996);

Parker v. Comm’r of Soc. Sec. Admin., 2017 WL 7688083, at *6 (W.D. Okla.

Dec. 11, 2017) (Commissioner argued the ALJ is “required” to consider such

evidence), adopted, 2018 WL 837605 (W.D. Okla. Feb. 12, 2018); see 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3) (The agency “will consider all of the evidence

presented, including . . . observations by our employees.”).



                                        6
      The Commissioner may not simply ignore his own regulations and

rulings. Even so, he is correct to argue that the ALJ need not discuss evidence

if it is neither significantly probative nor inconsistent with the RFC. The

record must show that the ALJ considered all of the evidence, but the ALJ need

not discuss every piece of evidence. Rather, in addition to discussing the

evidence supporting his decision, the ALJ must discuss the uncontroverted

evidence he chooses not to rely on, as well as significantly probative evidence

he rejects. Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996).

      As the Court outlined above, other record evidence controverts, at least

to some extent, the SSA employee’s opinion, and that reason might justify a

failure to discuss it. The ALJ found a moderate limitation in Plaintiff’s ability

to understand, remember, and apply information and limited her to simple,

routine, and repetitive tasks and limited her contact with supervisors and the

public.   AR 21, 23.    The Court agrees the RFC incorporated limitations

addressing the difficulties the SSA employee noted. So, any error in this

regard in harmless.

      Next, the ALJ acknowledged some of Plaintiff’s reported anger and

interpersonal relationship struggles. Id. at 23, 24. He recognized her long-

reported history of depression. Id. at 26. He acknowledged “she has extreme

outbursts” casting insults and becoming upset. Id. at 24. While Plaintiff is

correct that she made “numerous references” to being estranged from her

                                       7
family and lacking friends, the ALJ discounted her credibility. Id. at 23, 26.

And in doing so, he looked to her activities of daily living, her treatment history

and improvement with medication. Id. at 25. And he gave great weight to the

state agency mental health physicians, who assessed no more than moderate

difficulties. Id. at 24, 26.

      Similarly, Plaintiff challenges the ALJ’s statement she gets along well

with medical providers and staff, pointing to his statement only three pages

later that she insulted an employee when a call-in order was not ready and

that she reported she was asked to leave a psychiatric examination. Id. at 21,

24. As to the second event, according to the medical record, in August 2015

(before the alleged onset date), Plaintiff became furious when her consultative

examination appointment ran late, spitting into an employee’s face, making

threats, and using expletives. Id. at 519. When the facility asked her to leave,

she continued cussing in front of children and others in the waiting room. Id.

The office notes reflect Plaintiff was not welcome back “under any

circumstances.” Id.

      Again, the ALJ may have erred, but any error was harmless—this

incident was not so probative to trigger the ALJ’s duty to further discuss such

evidence. And Plaintiff fails to establish the relevance or how the ALJ’s RFC

assessment failed to take into consideration this evidence. Cf. Keyes-Zachary

v. Astrue, 695 F.3d 1156, 1173 (10th Cir. 2012) (holding that, where plaintiff

                                        8
did not “allege[] any adverse effect on her ability to work [due to]

discontinuance” of medication, ALJ’s failure to mention side effect of

discontinued medication was harmless).

      The ALJ considered the “entire” record, which encompassed extensive

medical records from April 2013 through October 2017. AR 23, 351-867. He

noted her emotional outbursts and included a restriction on interaction with

the general public (none) and only superficial contact with co-workers and

supervisors. Id. at 23.

                  b.      Consideration of Plaintiff’s physical limitations.

      As to her physical limitations, Plaintiff points to:

          Findings of moderate thoracolumbar scoliosis accompanied by

            grade 1 spondylolisthesis;

          mild canal space and neuroforaminal narrowing;

          mild to moderately severe facet degenerative changes;

          her possession of a disability parking permit;

          findings from consultative examiner Dr. Raymond Azadgoli; and

          left shoulder MRI results and what those showed.

Doc. 23, at 10-11. She argues that because “the ALJ failed to discuss, or at

least reconcile” the above evidence with his findings, he erred. Id. at 11.

      The ALJ’s decision shows the ALJ considered most if not all the above

evidence, even if he did not mention the specified parts of those reports

                                         9
Plaintiff identifies. AR 24-25. The ALJ’s findings do not specifically identify

the September 2017 MRI findings, but they do note she had some improvement

with physical therapy but later reported the therapy was not helping. Id. at

25. The ALJ mentioned Plaintiff intended to seek an injection from a surgeon

and discontinued physical therapy. Id. As the Commissioner notes, he also

included an overhead reaching restriction to accommodate Plaintiff’s reported

shoulder pain. Doc. 29, at 12 (citing AR 26). As noted, the ALJ considered the

entire record, and Plaintiff cannot point to any opinion evidence that suggests

limitations greater than those imposed by the ALJ.

      Regarding the notation Plaintiff would receive a disabled parking

permit, see Doc. 23, at 12; AR 663, such evidence is not significantly probative,

so the ALJ did not err in not mentioning it specifically. The Court finds this

argument unpersuasive for the reasons set forth in the following cases: Bass v.

McMahon, 499 F.3d 506, 511 (6th Cir. 2007) (“[O]rdering of a disability placard

adds nothing to a finding of disability here because there is no evidence that

the two have substantially similar requirements. . . .”); Bryant v. Astrue, 2010

WL 4628721, at *7 (D. Kan. Nov. 8, 2010) (treating physician’s comment on

application for a permanent disabled parking placard was not “so probative as

to require discussion”); Livingston v. Astrue, 2010 WL 5851124, at *8 (S.D. Fla.

Feb. 26, 2010) (failure to mention parking permit application was not



                                       10
reversible error in part because such applications are “generally of little

relevance to a formal disability analysis”).

                   c.    Substantial evidence supports             the    ALJ’s
                         physical RFC assessment.

       Plaintiff argues that on top of legal error, the RFC’s physical assessment

lacks substantial evidentiary support.      She again points to Dr. Azadgoli’s

examinations and the MRI findings to argue that she could not perform

medium work. Doc. 23, at 13. The ALJ imposed limitations to account for

Plaintiff’s severe impairments, including a reaching overhead restriction. To

the extent Plaintiff contends the ALJ erred in weighing the evidence, the Court

has no authority to reweigh it. See Newbold, 718 F.3d at 1265. This Court’s

task is not to reweigh the evidence, but to ensure the ALJ properly evaluated

it. Substantial evidence supports the ALJ’s RFC assessment.

III.   Conclusion.

       Based on the above, the court affirms the Commissioner’s decision.

       ENTERED this 18th day of February, 2020.




                                       11
